DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s submission of a Request for Continued Examination filed 5/25/2021. Claims 1, 4-9, 13-14 and 16-23 are currently pending, claims 2-3, 10-12 and 15 were previously cancelled, and claims 1, 4-9, 13-14 and 16-23 were previously allowed.
The IDS filed 5/25/2021 has been considered and the previous examiner’s amendments and reasons for allowance in the notice of allowance filed 5/12/2021 are repeated below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allison Krepel on 5/27/2021.
The application has been amended as follows: 
Please amend claim 1 lines 13-14 to read “calibrated according to the calibration schedule that dictates when the plurality of baseline calibrations should occur,…”

Please amend claim 8 line 1 to read “The gas delivery system of claim 1, further comprising:”
Please amend claim 13 line 12 to read “schedule in the memory when the plurality of baseline calibrations is intended to be performed,”
Please amend claim 13 line 15 to read “the plurality of baseline calibrations of the nitric oxide sensor according to the calibration schedule;”
Please amend claim 13 line 21-23 to read “wherein during the plurality of baseline calibrations the nitric oxide sensor measures an output value indicative of a zero concentration of nitric oxide while only being exposed to a gas having a zero concentration of nitric oxide; and“
Please amend claim 22, lines 12-15 to read “wherein the system controller is configured to identify according to the calibration schedule in the memory when  the plurality of baseline calibrations is intended to be performed accounting for the input set dosage, wherein the plurality of the baseline calibration occurs sooner based upon a larger change in set dosage;”
Please amend claim 22 line 17 to read “the plurality of the baseline calibration of the at least one four terminal electrochemical nitric oxide gas”
Please amend claim 22 lines 25-27 to read “wherein during the plurality of baseline calibrations the sensor measures an output value indicative of a zero concentration of nitric oxide while only being exposed to a gas having a zero concentration of nitric oxide; and”
Please amend claim 23 to read “The gas delivery system of claim 22, wherein the plurality of baseline calibrations further occurs according to an absolute change in the set dosage.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of Fine (U.S. PG Pub. 2014/0127081) discloses a gas delivery system, comprising: a gas delivery subsystem configured to deliver therapeutic gas comprising nitric oxide from a therapeutic 
Fine is not found to disclose the specifics of the calibration schedule is changed upon a change in a set dosage, wherein the calibration schedule is based upon the set dosage; during the calibration the sensor measures an output value indicative of a zero concentration of the therapeutic gas while only being exposed to a gas having a zero concentration of the therapeutic gas; and wherein the system controller is configured to adjust the correlation of sensor outputs to therapeutic gas concentration according to the output value indicative of a zero concentration.
However, Ketler teaches the calibration schedule is changed upon a change in a set dosage, wherein the calibration schedule is based upon the set dosage (Par. [0065] calibration scheduling can be flexibly programmed to occur at any time of any calendar day. Multiple groups or zones can be identified 
The prior art is not found to disclose the specifics of during the calibration the sensor measures an output value indicative of a zero concentration of the therapeutic gas while only being exposed to a gas having a zero concentration of the therapeutic gas. 
Independent claims 13 and 22 recite similar limitations.
Claims 4-9, 14, 16-21 and 23 are allowed by virtue of their dependency upon independent claims 1, 13 and 22.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        5/27/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785